Reasons for Allowance
	Claims 1-11, 16 and 18 are cancelled.
	Claims 12-15, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Takaishi describes a device and process for determining an inclination angle of the image pickup plane of an object to be adsorbed by a suction nozzle.  The boundary composed of the contour lines of the parts 12 and the nozzle 10 is displayed on the screen of a CRT device 42.  The CPU 34 also performs a process of determining whether or not the parts 12 have arithmetic size.  As part of this process, boundary line constituting pixels are detected in the counterclockwise direction, and if the first detected boundary line constituting pixel is detected again, the boundary is determined to be complete.
However, Takaishi is silent with regard to processing circuitry configured to determine a quantity of the edge points that deviate by a first predetermined range from the proximal straight line, and determine that the accuracy measurement jig is usable for calibration when the quantity of the edge points that deviate is less than a second predetermined range. Takaishi merely determines the outer shape of a component. That is, Takaishi at most determines that the analyzed component has a non-linear profile. However, Takaishi does not determine whether that component is usable or not for calibration based on a quantity of edge points that deviate from a proximal straight line.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665